DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuyama et al. (JP 2000-173796 A; hereinafter Furuyama).

Regarding claim 1, Furuyama discloses an X-ray imaging apparatus (fig. 1) provided with a cathode (31), an anode (32), a rotation drive unit (33/34) for rotating the anode to a predetermined operation speed (fig. 2: between time points c and d), and an X-ray tube (8) for emitting X-rays from the anode (32) toward a subject (that is being imaged) by applying a high voltage (via 1-7) between the cathode and the anode, the anode being rotated at the predetermined operation speed (fig. 2: between time points c and d), the X-ray imaging apparatus comprising: a main power supply operation unit (21) configured to switch ON/OFF of power supply (via 2/3) to the X-ray imaging apparatus (with 8); a braking unit configured to decrease a rotation speed of the anode (fig. 2: between time points d and e) to a braking speed (fig. 2: at time point e) lower than a resonance speed (fig. 2: at 4000 rotations / minute) that is a rotation speed of the anode at which resonance occurs in the X-ray tube; and a non-braking stop (fig. 2: as seen after time point e) prediction unit (based on timer 55) configured to detect a predetermined situation in which a non-braking stop state is predicted to occur in the future (par. 16: after a predetermined period of time by an imaging timer), the non-braking stop state being a state in which the main power supply operation unit is operated to be turned to an OFF state without decelerating the rotating anode by the braking unit (fig. 2: as seen after time point e), wherein the non-braking stop prediction unit activates the braking unit (fig. 2: between time points d and e) by detecting the predetermined situation (par. 16: after a predetermined period of time by an imaging timer) to decrease the rotation speed of the anode to the braking speed (fig. 2: between time points d and e) before the non-braking stop state occurs (fig. 2: at time point e).

Regarding claim 2, Furuyama discloses wherein the non-braking stop prediction unit is provided  with an error detection unit for detecting an error generated in the X-ray imaging apparatus, and wherein the error detection unit activates the braking unit by detecting an occurrence of the error to decrease the rotation speed of the anode to the braking speed (pars. 18-21).

Regarding claim 3, Furuyama discloses an examination end instruction unit configured to input an end instruction of an examination of a subject (par. 16: via a predetermined time by an imaging timer), wherein the non-braking stop prediction unit includes an examination end detection unit for detecting the input by the examination end instruction unit (from the imaging timer), and wherein the examination end detection unit activates the braking unit (fig. 2: between time points d and e) by detecting the input by the examination end instruction unit (fig. 2: at time point d) and decreases the rotation speed of the anode to the braking speed (fig. 2: at time point e).


Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-7 are allowed. 

Response to Arguments
Applicant's arguments filed April 27, 2022, have been fully considered but they are not persuasive.
Applicant argues that Furuyama fails to disclose a non-braking stop prediction unit configured to detect a predetermined situation in which a non-braking stop state is predicted to occur in the future, the non-braking stop state being a state in which the main power supply operation unit is operated to be turned to an OFF state without decelerating the rotating anode by the braking unit, wherein the non-braking stop prediction unit activates the braking unit by detecting the predetermined situation to decrease the rotation speed of the anode to the braking speed before the non-braking stop state occurs, since Furuyama instead discloses normal shooting operations (pars. 16-17) and power failure situations (par. 18) that are different from what is claimed. However, the Examiner do not find these arguments persuasive, since the normal shooting operations of Furuyama (pars. 16-17) read on the Claim 1 recitations. Furuyama discloses a non-braking stop (fig. 2: as seen after time point e) prediction unit (based on timer 55) configured to detect a predetermined situation in which a non-braking stop state is predicted to occur in the future (par. 16: after a predetermined period of time by an imaging timer, which is at point e in fig. 2), the non-braking stop state being a state in which the main power supply operation unit is operated to be turned to an OFF state without decelerating the rotating anode by the braking unit (fig. 2: as seen after time point e), wherein the non-braking stop prediction unit activates the braking unit (fig. 2: between time points d and e) by detecting the predetermined situation (par. 16: after a predetermined period of time by an imaging timer) to decrease the rotation speed of the anode to the braking speed (fig. 2: between time points d and e) before the non-braking stop state occurs (fig. 2: at time point e). Therefore, the claim rejections remain. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884